     Case 5:20-cv-00121-JPB Document 8 Filed 08/25/20 Page 1 of 6 PageID #: 75




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   Wheeling

FELIX A. OKAFOR,

               Petitioner,
v.                                                      CIVIL ACTION NO. 5:20-CV-121
                                                        Judge Bailey
BRYAN M. ANTONELLI, Warden,

               Respondent.

                ORDER ADOPTING REPORT AND RECOMMENDATION

        The above-styled matter came before this Court for consideration of the Report and

Recommendation of United States Magistrate Judge Mazzone [Doc.         5]. Pursuant to this
Courts Local Rules, this action was referred to Magistrate Judge Mazzone for submission

of a proposed report and a recommendation (“R&R”). Magistrate Judge Mazzone filed his

R&R on August 4,2020, wherein he recommends the Petition for Habeas Corpus Pursuant

to 28 U.S.C. § 2241 [Doc. 1] be denied and dismissed without prejudice. For the reasons

that follow, this Court will adopt the R&R.

                                    I. BACKGROUND

        The petitioner is a federal inmate who is incarcerated at USP Hazelton in Bruceton

Mills, West Virginia. Petitioner, acting pro so, initiated this habeas corpus proceeding on

June 22, 2020, pursuant to 28 U.S.C.      § 2241 challenging both his conviction and the
execution of his sentence in the Eastern District of North Carolina. On April 10, 2014,

petitionerwas sentenced to ninety-seven (97) months as to Counts One, Two, Three, Four,

Six, Eight, Ten, Twelve, Fourteen, Sixteen, Eighteen, Twenty, Twenty-two, and Twenty

four, to run concurrently; sixty (60) months as to Count Five to run consecutively; and

three-hundred (300) months as to Counts Seven, Nine, Eleven, Thirteen, Fifteen,
  Case 5:20-cv-00121-JPB Document 8 Filed 08/25/20 Page 2 of 6 PageID #: 76




Seventeen, Nineteen, Twenty-one, Twenty-three, and Twenty-five, each to run

consecutively, for a total term of imprisonment of 3157 months. According to the BOP

website, petitioner’s projected release date via a good conduct time is currently November

12, 2234. See bop.gov/inmateloc/.

       In his petition, petitioner attacks both his conviction and sentence. Relying on

United States v. Davis, 139 S.Ct. 2319 (2019) and United States          i”.   Simms, 914 F.3d

229 (4th Cir. 2019), petitioner alleges that conspiracy is not a crime of violence, and

therefore, his 924(c) conviction must be vacated. Petitioner also alleges that the District

Court’s “execution of [his], current sentences and the subsequent imposition of financial

penalties, including a statutory mandated special assessment on each counts of the

conviction renders [his] sentence not truly concurrent.” [Doc. 1 at 7]. For relief, petitioner

states three grounds. First, he requests that his 924(c) conviction be vacated “that was

predicated on the conspiracy conviction.”         [Id. at 9].   Second, he requests that his

concurrent sentences, Counts Two, Three, Four, Six, Eight, Ten, Twelve, Fourteen,

Sixteen, Eighteen, Twenty, Twenty-two, and Twenty-four, be vacated “because the

imposition of the concurrent sentence and the subsequent imposition of the mandatory

special assessment rendered the ‘execution’ of the sentences on each of the count of

conviction not truly concurrent and inapplicable.” [Id.]. Third, petitioner requests a vacatur

of the special assessment. [Id.].

       On August 4, 2020, Magistrate Judge Mazzone issued his R&R. The magistrate

judge found that because the petitioner cannot satisfy the savings clause of § 2255(e), his

claim may not be considered under § 2241 due to the fact this Court is without jurisdiction

to consider his petition. [Doc. Sat 11-12]. Accordingly, the R&R recommends the petition

be denied and dismissed without prejudice. [Id. at 11].

                                              2
  Case 5:20-cv-00121-JPB Document 8 Filed 08/25/20 Page 3 of 6 PageID #: 77




                                II. STANDARD OF REVIEW

       Pursuant to 28 U.S.C.     § 636(b)(1)(c), this Court is required to make a do novo
review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Am, 474 U.S. 140,

150 (1985). Nor is this Court required to conduct a do novo review when the party makes

only “general and conclusory objections that do not direct the court to a specific error in the

magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

44, 47 (4th Cir. 1982).

       In addition, failure to file timely objections constitutes a waiver of do novo review and

the right to appeal this Court’s Order. 28 U.S.C.    § 636(b)(1); Snyder v. Ridenour, 889
F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,94(4th Cir.

1984). Pro so filings must be liberally construed and held to a less stringent standard than

those drafted by licensed attorneys, however, courts are not required to create objections

where none exist. Haines v. Kemner, 404 U.S. 519, 520 (1972); Gordon v. Leeke, 574

F.2d 1147, 1151 (4th Cir. 1971).

       Here, objections to Magistrate Judge Mazzone’s R&Rwere due within fourteen (14)

days of receipt, pursuant to 28 U.S.C.   § 636(b)(1) and Rule 72(b)(2) of the Federal Rules
of Civil Procedure. The petitioner timely filed his Objections to the R&R [Doc. 7] on August

17, 2020. Accordingly, this Court will review the portions of the R&R to which objection




                                               3
  Case 5:20-cv-00121-JPB Document 8 Filed 08/25/20 Page 4 of 6 PageID #: 78




was filed under a do novo standard of review. The remainder of the R&R will be reviewed

for clear error.

                                       Ill. DISCUSSION

        Generally, 28 U.S.C.   § 2255 provides the exclusive means fora prisoner in federal
custody to test the legality of his detention. However,   § 2255(e) contains a savings clause,
which allows a district court to consider a habeas petition brought by a federal prisoner

under   § 2241 where § 2255 is “inadequate or ineffective to test the legality” of the
detention. 28 U.S.C.   § 2255; see also United States v. Poole, 531 F.3d 263, 270(4th Cir.
2008). The fact that relief under § 2255 is procedurally barred does not render the remedy

inadequate or ineffective to test the legality of a prisoner’s detention. In re Jones, 226

F.3d 328, 332 (4th Cir. 2000). In the Fourth Circuit, a    § 2255 petition is only inadequate
or ineffective to test the legality of detention when:

        (1) [Alt the time of conviction, settled law in this circuit orthe Supreme Court

        established the legality of the conviction; (2) subsequent to the prisoner’s

        direct appeal and first § 2255 motion, the substantive law changed such that

        the conduct of which the prisoner was convicted is deemed not to be

        criminal; and (3) the prisoner cannot satisfy the gatekeeping provision of

        § 2255 because the new rule is not one of constitutional law.
Poole, 531 F.3d at 269 (quoting In re Jones, 226 F.3d at 333—34).

        Here, the magistrate judge found that petitioner is not entitled to application of the

savings clause because he misconstrues the import of Davis and Simms. [Doc. 5 at 8].




                                               4
  Case 5:20-cv-00121-JPB Document 8 Filed 08/25/20 Page 5 of 6 PageID #: 79




Accordingly, because the    § 2241   petition is unable to satisfy the savings clause of 2255,

this Court must dismiss the habeas motion for lack of jurisdiction. [Id. at 11].

       On August 17, 2020, petitioner filed his objections [Doc. 7]. Most of the document

merely reiterates the arguments already asserted in the petition and asserts that this Court

has jurisdiction over the petition. Petitioner makes four (4) objections with regard to the

execution of his sentence. First, petitioner argues that his challenge to the execution of

his sentence satisfies the savings clause and this Court does have jurisdiction to entertain

petitioner’s 28 U.S.C.   § 2241   petition.” [Doc. 7 at 3]. Petitioner relies on In re Jones and

Wheelerto argue that he is “challenging the EXECUTION of his sentence and not the

validity of his conviction or sentence               [Id.].   second, petitioner states that he

disagrees with Magistrate Judge Mazzone’s finding that “the ‘concurrent sentence’ doctrine

cannot be used to avoid appellate review of each count of conviction.” [Id.]. Petitioner

states that he is not challenging the validity of his conviction nor the validity of his sentence

but is challenging the execution of his sentence, i.e., the concurrent sentence. [Id.]. Third,

petitioner objects to Magistrate Judge Mazzone’s ruling that “to the extent that the

petitioner may be alleging that his $100 special assessment for each of his 25 counts of

convictions is a violation of double jeopardy, the same is again without merit.”

[Doc. 5 at 10].    Petitioner again states that he is challenging the “execution of [his]

sentence in a manner contrary to law and not the legality of [the] sentence.”

[Doc. 7 atE, 6]. Fourth, petitioner states that he is not challenging the statutorily mandated

special assessments but is challenging the execution of his concurrent sentence. [Id. at 6].

He states that if his challenge is successful, he “may be entitled to a vacatur of the

corresponding sentences as well as the statutory mandated special assessments relating

                                                5
  Case 5:20-cv-00121-JPB Document 8 Filed 08/25/20 Page 6 of 6 PageID #: 80




to these convictions.” [Id.]. As noted above, this Court must construe pro so filings

liberally. Haines v. Kerner, 404 U.S. 520 (1972). However, it is the petitioner who bears

the burden of establishing that a   §   2255 motion is inadequate or ineffective and that he

satisfies the savings clause requirements. See Hood v. United States, 13 Fed. App’x. 72

(4th Cir. 2001). Petitioner does not satisfy the savings clause of    §   2255(e) because he

does not challenge that the crimes for which he was convicted remain criminal offenses.

Accordingly, petitioner cannot meet the second prong of Jones and his objections are

overruled.

                                        IV. CONCLUSION

       Upon careful review of the above, it is the opinion of this Court that the Report and

Recommendation [Doc. 5] should be, and is, hereby ORDERED ADOPTED for the

reasons more fully stated in the magistrate judge’s report. Accordingly, the petitioner’s

objections [Doc. 7] are OVERRULED. This Court ORDERS that the                  §   2241 petition

[Doc. 1] be DENIED and DISMISSED WITHOUT PREJUDICE.                         This Court further

DIRECTS the Clerk to enter judgment in favor of the respondent and to STRIKE this case

from the active docket of this Court.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to any counsel of record and

to mail a copy to the pro so petitioner.

       DATED: August 25, 2020


                                                                 BAILEY
                                                   UNI       TES DISTRICT



                                               6
